department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc corp b04 postu-157411-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from sean p duffley assistant to the chief cc corp b04 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parent sub sub newco newco reit reit postu-157411-01 state a business b c d e f g h i j k l m n date date date date date date date postu-157411-01 date year year year issues whether the deduction of certain losses claimed on the parent group’s consolidated_return can be disallowed by the application of sec_269 to i the acquisition of newco by group members or ii newco 1's acquisition of property from group members whether the deduction of certain losses claimed on the parent group’s consolidated_return can be disallowed because the transactions giving rise to such deductions lack economic_substance were engaged in solely for tax_avoidance purposes and lack a business_purpose whether the payment to terminate the management agreement under the facts presented is ordinary_income to the recipient conclusions sec_269 can be applied to the group members’ acquisition of newco in order to disallow the deduction of losses claimed by the parent group alternatively sec_269 can be applied to deny the group members nonrecognition treatment on the formation of newco thereby preventing the members from recognizing losses on their dispositions of newco stock sec_269 may also apply to newco 1's acquisition of property from members in the formation but does not apply to parent’s later contribution of property to newco the deduction of losses by the parent group can be disallowed because the formation of newco and related transactions giving rise to such deductions lack economic_substance were engaged in solely for tax_avoidance purposes and lack a business_purpose postu-157411-01 the termination_payment received by sub was in consideration of sub 2’s relinquishment of rights and or obligations under the management services agreement issue one whether the deduction of certain losses claimed on the parent group’s consolidated_return can be disallowed by the application of sec_269 to i the acquisition of newco by group members or ii newco 1's acquisition of property from group members facts parent a state a corporation is the common parent of a consolidated_group the parent group sub and sub are wholly owned subsidiaries of parent parent and its various subsidiaries engage principally in business b our advice has been requested with respect to two transactions engaged in by parent and members of the parent group during the year and year taxable years which are described separately below transaction one on date in a transaction purporting to qualify as a sec_351 exchange the following events occurred i ii iii parent transferred cash to a newly incorporated subsidiary newco in exchange for percent of the newco common_stock and shares of newco preferred_stock sub transferred non-performing loans and certain assets with a tax basis in excess of their fair_market_value ie built-in_loss assets or bil assets to newco in exchange for shares of newco preferred_stock and cash and sub transferred bil assets to newco in exchange for shares of newco preferred_stock cash and newco 1’s own note hereafter all three steps together referred to as the formation postu-157411-01 it is our understanding that immediately after the formation parent sub and sub together owned stock representing percent of the outstanding vote and value of newco the taxpayer maintains that newco was formed to hold the non-performing assets of other members of the parent group newco had no employees during year or year and paid no salaries or wages in year an intercompany allocation of wages was made to newco to reflect services performed for newco by employees of other parent group members in year newco 1’s only additional activity was to hold the reit interest received in the contribution as described below under transaction two also on date parent formed newco as a wholly owned subsidiary with zero capitalization from parent on the same day newco borrowed cash from newco which constituted all of the cash remaining in newco after the formation in exchange for a note receivable the newco note no payments were ever made on the newco note according to the taxpayer the business_purpose for forming newco was to provide an entity to invest in various unspecified business opportunities during year sec_1 through newco had no employees and engaged in no additional activity also on date and immediately following the above described events sub and sub each sold all of the newco preferred_stock received in the formation to an unrelated corporation recognizing substantial losses with respect thereto together stock disposition one these losses were reported on the parent group’s year consolidated_return where after taking into account the limitations provided by sec_1 they served to offset income of the group in computing the amount of loss allowable under sec_1 c with respect to stock disposition one the taxpayer treated the newco note held by newco as an intercompany security within the meaning of sec_1 c vi a and consequently excluded this amount from the duplicated_loss component of sec_1 c iii use of the newco note served significantly to reduce the amount of duplicated_loss that would otherwise have resulted thereby reducing the amount of loss disallowed and consequently increasing the amount of allowable loss on stock disposition one in year newco sold a portion of the bil assets it had received from sub in the formation recognizing a loss with respect thereto asset disposition one this loss was reported on the parent group’s year consolidated_return postu-157411-01 transaction two on date in a transaction purporting to qualify under sec_351 parent transferred common_stock in reit which stock had a basis substantially in excess of its fair_market_value to newco in exchange for newly issued newco preferred_stock and newco 1’s own note the contribution on date which date is within the same taxable_year as the contribution parent sold all of the newco preferred_stock received in the contribution to five of its managers recognizing substantial losses with respect thereto stock disposition two these losses were reported on the parent group’s year consolidated_return where after taking into account the limitations provided by sec_1 they served to offset income of the group over several months during year newco sold all of the reit common_stock received in the contribution on the open market recognizing substantial losses with respect thereto asset disposition two law and analysis sec_269 provides as follows a in general - if - any person or persons acquire or acquired on or after date directly or indirectly control of a corporation or any corporation acquires or acquired on or after date directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by such acquiring_corporation or its stockholders the basis of which property in the hands of the acquiring_corporation is determined by reference to the basis in the hands of the transferor_corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance for purposes of paragraphs and control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation postu-157411-01 i application of sec_269 there are three conditions for the application of sec_269 a person or persons acquire directly or indirectly control of a corporation the principal purpose for the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction credit or other allowance that would not otherwise be enjoyed a acquisition of control the first requirement is that a person or persons must acquire control of a corporation as a threshold matter the term person is broadly defined to include an individual trust estate partnership_association company or corporation sec_7701 sec_1_269-1 for purposes of sec_269 control is the ownership of stock having at least percent of the combined voting power of all classes of stock entitled to vote or at least percent of the total value of all shares of all classes of stock sec_269 flush language sec_1_269-1 it is well established that the creation of a new corporation may constitute an acquisition within the meaning of sec_269 280_f2d_394 8th cir borge v commissioner f 2d big_number 2d cir see sec_1_269-1 and sec_1_269-3 the formation of newco by parent sub and sub therefore satisfies the acquisition of control requirement of sec_269 because parent sub and sub together owned all of the outstanding_stock of newco immediately after the transaction b principal purpose to evade or avoid tax the second requirement is that the acquisition must have had as its principal purpose the evasion or avoidance of federal_income_tax to constitute the principal purpose the purpose to evade or avoid federal_income_tax must outrank or exceed in importance any other purpose 61_tc_520 sec_1_269-3 this is a question of fact to be determined by considering all the facts and circumstances of the entire transaction with the burden_of_proof on the taxpayer 334_f2d_269 2d cir sec_1_269-3 under this standard the purpose that is relevant is the purpose which existed at the time of the acquisition although facts occurring prior to and following the transaction may be considered to the extent that they tend to support or negate the forbidden purpose 291_f2d_761 9th cir the facts of this case suggest that the formation of newco and subsequent transactions specifically stock disposition one and asset disposition postu-157411-01 one were undertaken for the principal purpose of avoiding federal_income_tax indeed the transactions display sophisticated tax planning the taxpayer has stated that the business_purpose for the formation of newco was to house non- performing assets which was accomplished by the asset transfers by sub and sub in the formation the evidence of business_purpose however must be weighed against the significant tax savings produced by the transactions the taxpayer has offered no business_purpose for the creation and use of the newco note because newco and newco were formed simultaneously if the intent was the capitalize newco parent could have directly contributed the cash to newco it appears that the only purpose for these arrangements was to provide sub and sub with high basis low value newco preferred_stock the immediate disposition of which permitted the parent group to accelerate losses avoid the limitations of sec_1 and retain the underlying bil assets for future disposition in year in order to produce a duplicative benefit in addition we note that newco had no employees during the years at issue and apparently engaged in no activity other than lending cash to newco also newly organized on the same date as newco in year and briefly holding the reit interest in year in effect newco was a mere shell use of a shell corporation may provide evidence that the principal purpose for an acquisition is to obtain tax benefits see eg 56_tc_770 acq in part nonacq in part 1976_2_cb_2 finding of principal purpose where shell corporation was organized to obtain benefit of surtax_exemption c securing the benefit of a deduction credit or other allowance that would not otherwise be enjoyed the third requirement is also met in this case prior to the formation sub and sub each held bil assets the disposition of which would have resulted in the service can apply sec_269 to disallow tax benefits from transactions related to an acquisition of control of a corporation even if the transaction in which control is acquired does not create tax benefits in and of itself see sec_1_269-3 providing that if the principal purpose test is met with respect to an acquisition giving rise to a tax_benefit then it is immaterial by what method or by what conjunction of events the benefit was sought see eg j t slocomb co f 2d pincite sec_269 applied to disallow use of target’s net_operating_loss carryovers obtained through purchase of target’s stock and its subsequent merger with two profitable corporations in computing the amount of loss allowable under sec_1 c with respect to stock disposition one the taxpayer treated the newco note held by newco as treated as an intercompany security within the meaning of sec_1 c vi a and excluded this amount from the duplicated_loss component of sec_1 c iii use of the newco note in conjunction with the transactions therefore served significantly to reduce the amount of loss disallowed and consequently to increase the amount of allowable loss on stock disposition one postu-157411-01 losses that the parent group could have reported on its consolidated_return only once to the extent that the formation qualifies under sec_351 the contribution of the bil assets to newco was intended to allow the parent group to enjoy double deductions with respect to these losses first when sub and sub disposed of the preferred_stock received in the formation and later when newco disposed of the bil assets d alternative application of sec_269 in addition sec_269 may also be applied to deny the benefits of nonrecognition treatment under sec_351 to parent sub and sub for the formation when the requirements of sec_269 are satisfied the service can disallow any deduction credit or other allowance resulting from an acquisition sec_1_269-1 defines an allowance as anything in the code that has the effect of diminishing tax_liability the nonrecognition treatment provided by sec_351 is therefore an allowance because the principal purpose for the formation appears to have been tax_evasion or avoidance sec_269 can apply to prevent nonrecognition treatment thereby making the formation a taxable_exchange under sec_1001 the effect of this treatment is that parent sub and sub each will take a cost_basis under sec_1012 in the stock received from newco on the formation thereby eliminating any loss by sub or sub on stock disposition one we note that there are hazards with respect to such an argument in 264_fsupp_969 c d cal the service attempted to deny nonrecognition treatment under sec_336 and sec_453 the court held that the statutory provisions dealing with the nonrecognition of gain are not encompassed by the terms deduction credit or other allowance and that sec_269 does not address nonrecognition concepts see also 47_tc_207 the service disagrees with these authorities cherry ray k aod lexis date bijou park properties inc acq in result only aod lexi sec_41 date as discussed above sec_1_269-1 promulgated in provides that the term allowance refers to anything in the code that has the effect of diminishing tax_liability because the nonrecognition of gain from an exchange of stock has the effect of diminishing tax_liability it is the service’s position that such nonrecognition is an allowance within the meaning of sec_269 and accordingly sec_269 can apply to deny nonrecognition treatment the duplication occurs by operation of sec_358 which generally provides that the basis_of_property received in an exchange to which sec_351 applies is equal to that of the property exchanged postu-157411-01 ii section sec_269 sec_269 applies in instances where a corporation acquires property of another corporation immediately before the acquisition the transferor_corporation is not controlled directly or indirectly by the acquiring_corporation or its shareholders the acquiring corporation’s basis in such property is determined by reference to the basis in the hands of the transferor and the principal purpose for the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction credit or other allowance that such corporation would not otherwise enjoy a application of sec_269 to the formation in this case the formation satisfies requirement because newco acquired property from sub and sub if the formation qualifies under sec_351 then requirement is also met because newco 1's basis in the assets received from sub and sub would be determined by reference to the basis of such assets in the hands of sub and sub sec_362 the principal purpose requirement of item is identical to that discussed above as one example of a principal purpose to evade or avoid tax the regulations describe the acquisition by a corporation of property having a carryover_basis that is materially greater than its fair_market_value at the time of the acquisition which is then used to create tax-reducing losses or deductions sec_1_269-3 in the instant case as discussed supra the principal purpose for the transfers of bil assets by sub and sub to newco in the formation appears to have been the evasion or avoidance of federal_income_tax by securing the benefit of duplicative deductions with respect to a single economic loss ie stock disposition one followed by asset disposition one thus requirement is also met sec_269 also requires that the acquiring_corporation and its shareholders not control the transferor_corporation immediately before the transaction the common_control exception in 242_f2d_396 4th circuit the court held that sec_269 applied to deny a separate surtax_exemption for a newly-formed subsidiary under thi sec_4 as discussed infra under issue two the formation may not qualify under sec_351 we note that the coastal oil opinion does not specifically address the common_control exception in connection with its holding on sec_269 as additional authority example of sec_1_269-6 indicates that sec_269 would apply to a parent corporation’s transfer of a profitable business to a recently-acquired subsidiary in a transfer in which the basis of the transferred assets in the hands of the subsidiary is determined by reference to their basis in the hands of the parent this example implies postu-157411-01 authority because newco does not control sub or sub immediately before the property transfers requirement may also be satisfied thus sec_269 also potentially applies to the formation b application of sec_269 to the contribution the contribution satisfies requirement because newco acquired property the common_stock in reit from parent if the contribution qualifies under sec_351 then requirement is also met because newco 1's basis in the reit stock received from parent would be determined by reference to the basis of such stock in the hands of parent sec_362 with respect to requirement we are unable to conclude on the facts presented that the contribution was made with a principal purpose to evade or avoid tax because of the time frame involved specifically the contribution occurred on date stock disposition two on date and asset disposition two over several months during year we further note the possible application of the common_control exception to this factual situation because parent is both the transferor as well as newco 1's shareholder immediately before the acquisition issue two whether the deduction of certain losses claimed on the parent group’s consolidated_return can be disallowed because the transactions giving rise to such deductions lack economic_substance were engaged in solely for tax_avoidance purposes and lack a business_purpose in addition to the reasons set forth above the losses at issue in this case may be disallowed because the transactions lack economic_substance were engaged in solely for tax_avoidance purposes and lack a business_purpose i economic_substance_doctrine under the economic_substance_doctrine sometimes referred to as the sham_transaction doctrine a transaction will not be respected if has no significant economic effects other than the creation of tax benefits see 293_us_465 courts have developed a two-step approach to the inquiry into whether a transaction has sufficient economic_substance to be respected for tax purposes the first factor a subjective test focuses on whether the taxpayer was motivated by a valid business_purpose other than to obtain tax that the common_control exception is inapplicable perhaps on the grounds that the parent is not literally controlled immediately beforehand by the subsidiary postu-157411-01 benefits 157_f3d_231 3rd cir cert_denied 526_us_1017 the second factor an objective test looks to whether the transaction had any practical economic consequences other than the creation of tax benefits ie whether the transaction appreciably changed the taxpayer’s economic position id pincite 254_f3d_1014 11th cir while the subjective and objective aspects of the economic_substance inquiry have been variously articulated by courts they do not constitute discrete prongs of a ‘rigid two-step analysis ’ but rather represent related factors both of which inform the analysis acm partnership f 3d pincite on the facts of this case it appears that the taxpayer carefully structured the transactions including the formation of newco and newco the intercompany loan between them followed by stock disposition one and then asset disposition one in order to duplicate losses within the parent group and then to enjoy the benefit of the deduction of such losses this was accomplished in part through use of the newco note in an attempt to fit within the exception for intercompany securities under sec_1 c vi a the taxpayer has only offered a vague statement for the formation of newco to invest in unspecified business opportunities and its only activity appears to have been the issuance of the newco note the only business_purpose offered by the taxpayer to support the formation of newco was the desire to hold certain non-performing assets of the parent group which was achieved by the asset transfers in the formation the immediate dispositions of stock by sub and sub on the same date as the formation however strongly suggests that the transactions were entered into to obtain tax benefits similarly there appears to be no non-tax purpose for the contribution other than to create further double deductions first through stock disposition two and then through asset disposition two ii lack of business_purpose the taxpayer maintains that the formation qualifies under sec_351 one of the requirements of a sec_351 transaction is that it be motivated by a valid business_purpose see revrul_55_36 1955_1_cb_340 688_fsupp_1129 n d tex aff’d 865_f2d_644 5th cir stating that the business_purpose requirement under sec_351 is the same as that applicable to reorganizations as a general_rule a transaction has a business_purpose if a taxpayer engages in the transaction for economic commercial or legal reasons and not solely or primarily for tax_avoidance reasons 375_fsupp_835 d wyo aff’d 521_f2d_160 10th cir we note that although courts have consistently acknowledged this requirement in the sec_351 context they have not imposed a particularly high standard in making this determination postu-157411-01 gregory u s pincite a transaction will lack business_purpose if the taxpayer engages in the transaction principally or solely to obtain tax benefits id determining whether the formation of newco1 has a bona_fide business_purpose is a test of facts and circumstances as discussed above although the taxpayer states that newco was formed to hold non-performing assets of the group it appears that motivation for the formation of newco and related transactions was the taxpayer’s effort to secure tax benefits through the duplication of losses within the parent group issue three whether the payment to terminate the management agreement is ordinary_income to the recipient additional facts in date sub entered into an agreement to provide management services to reit for an initial term of c the services included the purchase financing servicing and administration of d the agreement expired in date and sub and reit executed a similar agreement for the next e years sub also entered into concurrent submanagement agreements with parent to perform management services for reit as sub deemed necessary in date sub and reit terminated the management agreement in consideration for giving up its rights under the agreement sub received f shares of reit stock said to be valued at approximately dollar_figureg and certain other assets said to be valued at dollar_figureh on the other hand sub agreed to cancel a note receivable plus accrued interest from reit the note was for dollar_figurei but with accrued interest the amount cancelled equaled dollar_figurej the note arose out of a date installment_sale by parent of k residual interests in remics to reit for a note of between dollar_figurel and dollar_figurem in date under a negotiated loan agreement for n of the residual interests reit promised to pay dollar_figurei formalized in a note the previous note had been reduced through payments of the loan in date parent assigned its rights under the note to sub sub reit parent and reit are all related entities we assume for purposes of this memorandum that the payment to sub was actually to terminate the management agreement described law and analysis the key issue here concerns the character of the gain sub should recognize generally for a transaction to result in capital_gain or loss instead of ordinary gain_or_loss two requirements set out in sec_1222 must be met first postu-157411-01 the transaction must be a sale_or_exchange of property second the property must be a capital_asset which is defined by sec_1221 to include all property subject_to certain limited exceptions if in addition the property has been held for more than one year the resulting capital_gain or loss qualifies as long-term sec_1222 excludes from the definition of capital_asset property used in a taxpayer’s trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used_in_the_trade_or_business however if such property is held for more than one year it qualifies as property_used_in_the_trade_or_business under sec_1231 and is therefore eligible for capital_gain treatment depending on the netting rules and other provisions of sec_1231 sec_1231 provides generally that if sec_1231 gains for any_tax year exceed section sec_1231 losses the gains and losses shall be treated as long-term_capital_gains or losses if sec_1231 losses exceed sec_1231 gains the gains and losses are ordinary under sec_1231 the term sec_1231 gain includes any recognized gain on the sale_or_exchange of property_used_in_the_trade_or_business as that term is defined in sec_1231 an asset that is not real_property must be of a character which is subject_to the allowance for depreciation provided in sec_167 in order to qualify as property_used_in_the_trade_or_business under sec_1231 depreciation for this purpose includes amortization a term more often used in connection with intangible assets like contracts see sec_197 for this purpose moreover an asset does not lose its depreciable character because in a particular instance the asset has a zero basis and is not actually being depreciated or amortized--either because it has already been fully depreciated or because no costs were required to be capitalized with respect to the asset like sec_1221 sec_1231 specifically excludes certain property as ordinary assets the first two exclusions under sec_1231 which correspond to the exclusion in sec_1221 are a property of a kind which would properly be includible in the inventory of the taxpayer if on hand of the close of the taxable_year and b property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the trade_or_business in the present case the management agreement itself does not appear to be inventory in the hands of sub nor does it appear that the management agreement was held primarily_for_sale_to_customers in the ordinary course of sub 2’s trade_or_business if so the management agreement was not ordinary_property subject_to the exclusions in sec_1231 or b thus the management agreement would appear to be a sec_1231 asset--that is it is depreciable_property postu-157411-01 used_in_the_trade_or_business and held for more than one year which is not itself inventory however we question in the present case is whether there was a sale_or_exchange of property as required by both sec_1221 and sec_1231 revrul_75_527 1975_1_cb_30 holds in analogous circumstances that there was no sale_or_exchange the taxpayer there owned a building that was heated by a central hot water distribution plant owned by a supplier who had a contract to furnish heat to the building because of the expense of maintaining the system the supplier desired to terminate the contract the taxpayer accepted the supplier's offer to reimburse the taxpayer for the cost of converting to an individual heating system in termination of the supply contract revrul_75_527 holds that the amount received by the taxpayer for conversion of the system is includible in gross_income as ordinary_income because there was no sale_or_exchange in that the taxpayer's right to have the building heated by the central heating plant was extinguished and did not pass to the supplier the cancellation or release of a contract right does not transfer the right to the transferee-payor and is therefore not a sale_or_exchange the ruling cites 260_f2d_489 9th cir and 252_f2d_344 2d cir cert_denied 357_us_919 both of which held that gain from the cancellation of a supply contract by the other party to the contract is ordinary the position that the mutual relinquishment of simple contractual rights and obligations does not give rise to a capital transaction--variously termed the extinguishment disappearing asset or vanishing asset doctrine--has been the subject of controversy in the courts and has been criticized as a formalistic distinction that ignores economic reality see 304_f2d_125 2d cir the enactment and subsequent expansion of sec_1234a discussed below was motivated in part by such criticisms see s rep no 105th cong 1st sess however as discussed below sec_1234a even as expanded does not cover certain transactions and in recent cases the courts have upheld the continuing validity of the extinguishment doctrine for example in 148_f3d_186 2d cir the same court that decided ferrer held that in a situation not covered by sec_1234a the cancellation of a forward_contract in return for a payment is not a sale_or_exchange as a result the taxpayers' cancellation payments were ordinary losses even though the economic result was not materially different from a sale or similar disposition of the contract which would have resulted in capital_loss the wolff decision followed a similar opinion in the district of columbia circuit 994_f2d_855 d c cir in another recent case 111_tc_256 aff’d 196_f3d_866 7th cir cert_denied 531_us_812 the tax_court held that proceeds from the settlement postu-157411-01 of a purchased legal claim are ordinary_income to the recipient due to the absence of a sale_or_exchange distinguishing ferrer and citing among other cases leh further we question whether the management agreement is property if it is for personal services the term property has the same meaning under sec_1221 as it has under sec_1231 see 423_f2d_494 9th cir cert_denied 400_us_848 the supreme court has stated it is evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions qualifies as a capital_asset rather the term capital_asset is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time 364_us_130 compensation_for temporary seizure of business facilities is ordinary_income similarly in denying capital_gain treatment to the disposition of certain mineral payments carved out of established oil_and_gas working interests the court observed the lump-sum consideration seems essentially a substitute for what would otherwise be received at a future time as ordinary_income in short consideration was paid for the right to receive future income not for an increase in the value of the income-producing property 356_us_260 thus ordinary_income rather than capital_gain results when the taxpayer is compensated for personal services rendered or to be rendered in the future see 303_f2d_687 9th cir interest in films to be produced by taxpayer 454_f2d_1120 8th cir agency contract with insurance_company 81_tc_930 tenure rights on the other hand as the courts have noted s imply because the property transferred will produce ordinary_income and such income is a major factor in determining the value of the property does not necessarily mean that the amount received for the property is essentially a lump-sum substitute_for_ordinary_income in 324_f2d_56 5th cir the court distinguished between proceeds from the present sale of the future right to earn income capital_gain and the present sale of the future right to earned_income ordinary_income in ferrer the court distinguished between cases involving an ‘estate’ in or an ‘encumbrance’ on or an option to acquire an interest in property which if itself held would be a capital_asset and an opportunity afforded by contract to obtain periodic receipts of income by dealing with another or by rendering services or by virtue of ownership of a larger ‘estate’ f 2d pincite- cited cases omitted postu-157411-01 cases dealing with the payment for the cancellation of a contract that have not followed the disappearing asset doctrine have allocated amounts paid to different rights under the contract 320_f2d_929 5th cir 304_f2d_125 2d cir further under these cases rights under a contract are more likely to be capital if they could survive the transfer to a third party as indicated above sec_1234a may be applicable to the current case sec_1234a provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer is treated as gain_or_loss from the sale of a capital_asset sec_1234a was enacted and subsequently modified to ensure that certain cancellations and similar transactions would be treated as a sale_or_exchange thereby resulting in capital_gain or loss s rep no 105th cong 1st sess under the facts presented and the assumptions made above the termination_payment received by sub was in consideration for sub 2’s relinquishment of rights and or obligations under the management services agreement case development hazards and other considerations we understand that to date the taxpayer has not made either of the elections available under sec_1 1502-20t i for determining the amount of allowable loss on either stock disposition one or stock disposition two please contact our office for further advice on the application of sec_1 1502-20t i and or sec_1_337_d_-2t if the taxpayer subsequently makes either of these elections postu-157411-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by associate chief_counsel corporate _________________ sean p duffley assistant to chief branch
